IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KEVIN WILSON, . Civil No. 3:18-cv-1637
Plaintiff : (Judge Mariani)
; .
LAWRENCE P. MAHALLY, et al,

Defendants

ORDER
AND NOW, this ay of June, 2019, upon consideration Defendants’ partial

motion (Doc. 18) to dismiss, and in accordance with the memorandum issued this date, IT
IS HEREBY ORDERED THAT:
1. The partial motion (Doc. 18) to dismiss is GRANTED as follows:
a. All claims against Lawrence P. Mahally are DISMISSED. The Clerk of

Court is directed to TERMINATE Lawrence P. Mahally as a party to
this action.

b, The misconduct-related claim against Defendants Grommel and
Wilson is DISMISSED.

C. The conspiracy claim against Defendants Grommel and Wilson is
DISMISSED.

2. On or before July 15, 2019, Defendants Grommel and Wilson shall FILE an
answer or appropriate pretrial motion to the remaining claims in the complaint.

$C vuoi

Robert D. Mariani
United States District Judge
